The following, was the opinion and decree of this COURT, “Whenever a general commission issues for taking depositions, upon an answer and replication filed in any suit depending in the High Court of Chancery, six months from the time of the replication should be allowed the parties for taking their depositions, and that such cause ought not to be set for hearing, nor heard and finally determined, without the consent of the parties entered on record, before the expiration of the said six months, according to the direction of the act of Assembly concerning the High Court of Chancery; and it appearing by the record, that the replication in this suit was filed in the month of May 1795, and that the cause, was without the consent of the parties so entered on record, heard and finally determined on the 2d of June following, the said decree is erroneous.” Therefore it is decreed and ordered, that the same be reversed and annulled, and that the appellee pay to the appellant his costs by him expended in the prosecution of his appeal aforesaid here. And it is ordered, that the cause be remanded to the said High Court of Chancery to be put on the rule docket and proceeded in according to the foregoing opinion of this court, allowing the parties six months including the time the cause had remained at the rules after the replication, and before the date of the decree aforesaid for taking their depositions, before the same be again set for hearing.”